Title: From George Washington to Colonel William Irvine, 26 April 1776
From: Washington, George
To: Irvine, William



Sir
New York 26th Apl 1776

imediatly upon receipt of this Letter you are desired to march the remainder of your Battalion Directly to this City in order to embark for Albany on your Rout to Canada.
the Congress have been pleasd to order that upon Your march or Imbarkation from hence for Canada, the pay of your men, Shall be the Same as those of other Regiments employd in the Same Service to wit 6⅔ds. dollars ⅌ month of this you will please to inform them—I shall depend upon your making dispatch & am Sir yrs

G.W.

